Case 19-27439-MBK            Doc 333      Filed 10/16/19 Entered 10/16/19 16:53:03                   Desc Main
                                         Document      Page 1 of 6

 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


 In re:

 HOLLISTER CONSTRUCTION SERVICES, LLC,1                              Chapter 11

                                                     Debtor.         Case No. 19-27439 (MBK)




                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                     FOR HEARING ON OCTOBER 17, 2019 AT 10:00 A.M. (ET)


 CONTESTED MATTERS GOING FORWARD


          1.        Debtor's Motion For Interim And Final Orders (I) Authorizing But Not Directing
                    The Debtor To (A) Pay Pre-Petition Wages, Salaries, And Related Obligations,
                    (B) Pay And Remit Pre-Petition Payroll Taxes And Other Deductions To Third
                    Parties, And (C) Honor Employee Benefit Programs In The Ordinary Course Of
                    Business; (II Authorizing And Directing Banks To Honor Checks And Transfers
                    For Payment Of Pre-Petition Employee Obligations; And (III) Granting Related
                    Relief [Docket No. 8; Filed 9/11/19].




 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/2
 10/16/2019 205226152.1
Case 19-27439-MBK    Doc 333     Filed 10/16/19 Entered 10/16/19 16:53:03          Desc Main
                                Document      Page 2 of 6

            Related Documents:

            a)      Application for Expedited Consideration of First Day Matters [Docket No.
                    16; Filed 9/11/19]

            b)      Order regarding Debtor’s Application for Expedited Consideration of First
                    Day Matters [Docket No. 20; Entered 9/11/19]

            c)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 47; Filed
                    9/13/19]

            d)      Interim Order (I) Authorizing But Not Directing The Debtor To (A) Pay
                    Pre-Petition Wages, Salaries, And Related Obligations, (B) Pay And
                    Remit Pre-Petition Payroll Taxes And Other Deductions To Third Parties,
                    And (C) Honor Employee Benefit Programs In The Ordinary Course Of
                    Business; (II Authorizing And Directing Banks To Honor Checks And
                    Transfers For Payment Of Pre-Petition Employee Obligations; And (III)
                    Granting Related Relief [Docket No 102; Entered 9/18/19]

            e)      Supplement to Debtor’s Motion for Interim and Final Orders (I)
                    Authorizing but not Directing the Debtor to (A) Pay Pre-Petition Wages,
                    Salaries, and Related Obligations, (B) Pay and Remit Pre-Petition Payroll
                    Taxes and Other Deductions to Third Parties, and (C) Honor Employee
                    Benefit Programs in the Ordinary Course of Business; (II) Authorizing and
                    Directing Banks to Honor Checks and Transfers for Payment of Pre-
                    Petition Employee Obligations; and (iii) Granting Related Relief [Docket
                    no 126; Filed 9/20/19]

            f)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 148; Filed
                    9/23/19]

            g)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 159; Filed
                    9/25/19]

            h)      Declaration of Brendan Murray in Support of Supplement to Debtor’s
                    Motion for Interim and Final Orders (I) Authorizing, But Not Directing
                    the Debtor to (A) Pay Pre-Petition Wages, Salaries, and Related
                    Obligations, (B) Pay and Remit Pre-Petition Payroll Taxes and Other
                    Deductions to Third Parties, and (C) Honor Employee Benefit Programs in
                    the Ordinary Course of Business; (II) Authorizing and Directing Banks to
                    Honor Checks and Transfers for Payment of Pre-Petition Employee
                    Obligations; and (III) Granting Related Relief [Docket No. 332; Filed
                    10/16/19]

            Objection Deadline: October 1, 2019 at 4:00 p.m. (ET).

            Responses Received:

            i)      PNC Bank, National Association’s Limited Objection To Debtor's Motion
                    For Interim And Final Orders (I) Authorizing But Not Directing The

                                            -2-
Case 19-27439-MBK    Doc 333     Filed 10/16/19 Entered 10/16/19 16:53:03           Desc Main
                                Document      Page 3 of 6

                    Debtor To (A) Pay Pre-Petition Wages, Salaries, And Related Obligations,
                    (B) Pay And Remit Pre-Petition Payroll Taxes And Other Deductions To
                    Third Parties, And (C) Honor Employee Benefit Programs In The
                    Ordinary Course Of Business; (II Authorizing And Directing Banks To
                    Honor Checks And Transfers For Payment Of Pre-Petition Employee
                    Obligations; And (III) Granting Related Relief [Docket No. 205; Filed
                    10/1/19]

            j)      Limited Objection of the Acting United States Trustee to the Supplement
                    to the Debtor’s Motion (I) Authorizing But Not Directing The Debtor To
                    (A) Pay Pre-Petition Wages, Salaries, And Related Obligations, (B) Pay
                    And Remit Pre-Petition Payroll Taxes And Other Deductions To Third
                    Parties, And (C) Honor Employee Benefit Programs In The Ordinary
                    Course Of Business; (II Authorizing And Directing Banks To Honor
                    Checks And Transfers For Payment Of Pre-Petition Employee
                    Obligations; And (III) Granting Related Relief [Docket No. 207; Filed
                    10/1/19]

            k)      Official Committee of Unsecured Creditors’ Joinder in the Limited
                    Objection of the Acting United States Trustee to the Supplement to the
                    Debtor’s Motion (I) Authorizing But Not Directing The Debtor To (A)
                    Pay Pre-Petition Wages, Salaries, And Related Obligations, (B) Pay And
                    Remit Pre-Petition Payroll Taxes And Other Deductions To Third Parties,
                    And (C) Honor Employee Benefit Programs In The Ordinary Course Of
                    Business; (II Authorizing And Directing Banks To Honor Checks And
                    Transfers For Payment Of Pre-Petition Employee Obligations; And (III)
                    Granting Related Relief [Docket No. 244; Filed 10/4/19]

            Status: This matter is going forward solely with respect to the Debtor’s request to
                    pay an independent contractor.

      2.    Debtor's Motion For An Order Authorizing The Debtor To Employ and
            Compensate Professionals Utilized in the Ordinary Course of Business [Docket
            No. 127; Filed 9/20/19].

            Related Documents:

            a)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 159; Filed
                    9/25/19]

            b)      Supplement to Debtor’s Motion For An Order Authorizing The Debtor To
                    Employ and Compensate Professionals Utilized in the Ordinary Course of
                    Business [Docket No. 216; Filed 10/2/19]

            Objection Deadline: October 10, 2019 at 4:00 p.m. (ET).

            Responses Received:

            c)      Limited Objection to Debtor’s Motion For An Order Authorizing The
                    Debtor To Employ and Compensate Professionals Utilized in the Ordinary
                                            -3-
Case 19-27439-MBK    Doc 333    Filed 10/16/19 Entered 10/16/19 16:53:03         Desc Main
                               Document      Page 4 of 6

                    Course of Business filed by PNC Bank, National Association [Docket No.
                    302; Filed 10/11/19]

            Status: This matter is going forward.



      3.    Debtor’s Application To (I) Employ And Retain 10X CEO Coaching, LLC And
            (II) Designate Paul Belair as Chief Restructuring Officer For The Debtor
            Effective As Of The Petition Date [Docket No. 36; Filed 9/13/19].

            Related Documents:

            a)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 108; Filed
                    9/18/19]

            Objection Deadline: September 20, 2019 at 4:00 p.m. (ET).

            Responses Received:

            b)      Limited Objection to Debtor’s Application To (I) Employ And Retain 10X
                    CEO Coaching, LLC And (II) Designate Paul Belair as Chief
                    Restructuring Officer For The Debtor Effective As Of The Petition Date
                    filed by PNC Bank, National Association [Docket No. 206; Filed 10/1/19]

            c)      Objection to Debtor’s Application To (I) Employ And Retain 10X CEO
                    Coaching, LLC And (II) Designate Paul Belair as Chief Restructuring
                    Officer For The Debtor Effective As Of The Petition Date filed by the
                    Official Committee of Unsecured Creditors [Docket No. 225; Filed
                    10/2/19]

            d)      Debtor’s Response to Objection of the Official Committee Of Unsecured
                    Creditors To Debtor’s Application To (I) Employ And Retain 10X CEO
                    Coaching, LLC And (II) Designate Paul Belair as Chief Restructuring
                    Officer For The Debtor Effective As Of The Petition Date [Docket No.
                    278; Filed 10/8/19]

            Status: This matter is going forward.

      4.    Debtor’s Application For Entry Of An Order Authorizing The Retention And
            Employment of The Parkland Group, Inc. as Financial Advisor To The Debtor
            Effective As Of The Petition Date [Docket No. 37; Filed 9/13/19].

            Related Documents:

            a)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 108; Filed
                    9/18/19]

            Objection Deadline: September 20, 2019 at 4:00 p.m. (ET).


                                            -4-
Case 19-27439-MBK      Doc 333    Filed 10/16/19 Entered 10/16/19 16:53:03        Desc Main
                                 Document      Page 5 of 6

              Responses Received:

              b)     Limited Objection to Debtor’s Application For Entry Of An Order
                     Authorizing The Retention And Employment of The Parkland Group, Inc.
                     as Financial Advisor To The Debtor Effective As Of The Petition Date
                     filed by PNC Bank, National Association [Docket No. 206; Filed 10/1/19]

              Status: This matter is going forward.

       5.     Application For An Order Approving The Retention Of McManimon, Scotland &
              Baumann, LLC as Counsel For The Official Committee of Unsecured Creditors
              [Docket No. 157; Filed 9/24/19].

              Related Documents:

              a)     Certificate of Service [Docket No. 168; Filed 9/26/19]

              Objection Deadline: October 1, 2019 at 4:00 p.m. (ET).

              Responses Received:

              b)     Limited Objection to Application For An Order Approving The Retention
                     Of McManimon, Scotland & Baumann, LLC as Counsel For The Official
                     Committee of Unsecured Creditors filed by PNC Bank, National
                     Association [Docket No. 275; Filed 10/8/19]

              Status: This matter is going forward.

       6.     Application For An Order Approving The Retention Of Eisner Amper LLP as
              Accountants For The Official Committee of Unsecured Creditors [Docket No.
              277; Filed 10/8/19].

              Related Documents:

              a)     Certificate of Service [Docket No. 287; Filed 10/9/19]

              Objection Deadline: October 15, 2019 at 4:00 p.m. (ET).

              Responses Received:

              b)     Limited Objection to Application For An Order Approving The Retention
                     Of Eisner Amper LLP as Accountants For The Official Committee of
                     Unsecured Creditors filed by PNC Bank, National Association [Docket
                     No. 320; Filed 10/14/19]

              Status: This matter is going forward.



 Dated: October 16, 2019                   LOWENSTEIN SANDLER LLP

                                              -5-
Case 19-27439-MBK   Doc 333    Filed 10/16/19 Entered 10/16/19 16:53:03         Desc Main
                              Document      Page 6 of 6

                                      /s/ Kenneth A. Rosen
                                      Kenneth A. Rosen, Esq.
                                      Bruce Buechler, Esq.
                                      Joseph J. DiPasquale, Esq.
                                      Mary E. Seymour, Esq.
                                      Jennifer B. Kimble, Esq. (pro hac vice)
                                      Arielle B. Adler, Esq.
                                      One Lowenstein Drive
                                      Roseland, New Jersey 07068
                                      (973) 597-2500 (Telephone)
                                      (973) 597-2400 (Facsimile)
                                      krosen@lowenstein.com
                                      bbuechler@lowenstein.com
                                      dipasquale@lowenstein.com
                                      mseymour@lowenstein.com
                                      jkimble@lowenstein.com
                                      aadler@lowenstein.com

                                      Counsel to the Debtor and Debtor-in-Possession




                                        -6-
